NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 12-1978
                                       ___________

                              DHANY DINAR RINASTUTI,
                                               Petitioner

                                             v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                              Respondent
                    ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A088-649-516)
                   Immigration Judge: Honorable Rosalind K. Malloy
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 October 17, 2012
         Before: SLOVITER, CHAGARES and GREENBERG, Circuit Judges

                             (Opinion filed: October 18, 2012)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Dhany Rinastuti, a native and citizen of Indonesia, petitions for review of the

agency’s denial of relief. This is the companion case to C.A. No. 12-1977; Rinastuti is

the partner of Ufuq Abror, the petitioner in that matter, and the relevant facts and issues
in both matters are identical. Rinastuti fears potential persecution in Indonesia on

account of a possible familial veto of her desired marriage to Abror, and also worries

about societal disapproval of her children being born out of wedlock. For substantially

the same reasons that we recited in 12-1977, however, Rinastuti has failed to show any

basis to disturb the agency’s final order of removal. We must therefore deny this petition

for review.1




1
 We exercise jurisdiction under 8 U.S.C. § 1252, as limited by 8 U.S.C. §§ 1158(a)(3)
and 1252(d)(1).
                                             2